Citation Nr: 1410055	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an evaluation in excess of 10 percent for a skin disability.


REPRESENTATION

Appellant represented by:	Gentry C.M. Hogan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

H.Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran and his wife testified at a Board hearing in November 2012.  This transcript has been associated with the claims file.  

The Veteran originally filed a claim seeking entitlement to service connection for "Post Vietnam Syndrome."  The medical evidence indicates treatment and diagnoses for PTSD as well as other psychiatric conditions, such as depression.  The U.S. Court of Appeals for Veterans Claims held in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Accordingly, the claim has been recharacterized as such on the first page of this decision.

The reopened issue of entitlement to service connection for a psychiatric disorder, entitlement to service connection for hepatitis C, and entitlement to an increased evaluation for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a psychiatric disability was denied in an August 1991 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since August 1991 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSION OF LAW

Evidence received since the August 1991 rating decision that denied service connection for a psychiatric disorder, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran sought service connection for a psychiatric disorder which was denied in an August 1991 rating decision.  The Veteran did not complete an appeal for this decision and it is final.  

Upon review, the Board finds that evidence received since the August 1991 final decision, to include VA treatment records and the Veteran's testimony, is new and material.  The claim is reopened.  




ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran has been diagnosed with PTSD and depression.  He has not been afforded a VA examination to determine if he has a psychiatric disorder that is related to service.  On remand an examination should be scheduled.  

The Veteran contends that his current hepatitis C was caused by air gun inoculations in-service.  See e.g., November 2012 Board hearing transcript.  The Veteran has denied all other risk factors for hepatitis C.  See August 2008 statement.  The claim should be remanded for a medical opinion.

The Veteran's November 2012 Board testimony indicated that his skin disorder had worsened since his most recent VA examination in May 2009, almost 5 years ago.  He should be provided with a new examination to determine the severity of this disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the RO is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

2.  Schedule the Veteran for a VA psychiatric examination by a psychologist or psychiatrist.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any psychiatric disorder currently, or at any time during the appeal period.

The examiner must provide an opinion as to whether any current psychiatric disorder had its clinical onset during active service.  The examiner should consider the Veteran's 2009 diagnoses of PTSD and depression AND SPECIFICALLY DETERMINE IF EITHER OR BOTH THESE DISORDERS ARE RELATED TO SERVICE. 

For any opinions expressed, the examiner MUST PROVIDE AN EXPLANATION BASED ON THE RECORD. The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

3.  Ask an appropriate VA examiner to provide an opinion as to the etiology of the Veteran's hepatitis C.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

The examiner should state whether the Veteran's hepatitis C is related to service.

The examiner must consider the Veteran's August 2008 hepatitis C questionnaire and his November 2012 Board hearing testimony alleging his hepatitis C was caused by air gun inoculations.  

For any opinions expressed, the examiner MUST PROVIDE AN EXPLANATION BASED ON THE RECORD. The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above, schedule the Veteran for a VA examination to determine the severity of his service-connected skin disability.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's skin disability, to include flare ups.  

The examiner must also provide an opinion concerning the impact of the Veteran's skin disability on his ability to work to include whether the Veteran is unemployable because of his service-connected disabilities, alone or acting together.  

The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

The examiner is advised that by law, a statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6.  After completing the above, and any other development deemed necessary, the RO should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


